Title: From Thomas Boylston Adams to Alexander Bryan Johnson, 9 October 1819
From: Adams, Thomas Boylston
To: Johnson, Alexander Bryan


				
					Dear Sir.
					Quincy October 9th: 1819.
				
				As I am now favoured with a little leisure, I have been looking over my Agency Accounts for the last twelve years, in connection with our family interest in certain Lands, situate in the Town of Salem in the State of Vermont. I am desirous of exonerating myself from the charge of future Agency so far as it is susceptible of being transferred to those who are immediately interested, and I now enclose you a Statement of my A/C with the Lands. I also enclose a Letter from our Agent Mr Whitelaw, which may give you Some information not now possessed by you on this subject, and which I will thank you to return. In the event of a sale of your share or right, Mrs: Adams will of course be consulted. Mrs: Clark is here and will at any time express her wishes as to the future disposal of her share. I have recently consulted with my Brother, who has left to my discretion the future management of his share, which has been chosen for a farm by a settler without purchase or title, who has built a Log-house upon it and cleared up 15 or 20 Acres of the land. I shall either sell out to this sturdy squatter or rout him off if possible. The lands are valued at an average of three dollars per Acre; but it is not easy to find purchasers for cash.If  I rightly remember you took a copy of the original deed from Abner Mellen to Charles Adams. You will do me a favour by communicating your views on this subject.We are all well, and present our best remembrance to you and all your family. My brother & Sister Adams with their youngest son left Boston for Washington this morning.I am very respectfully your friend
				
					Thomas B Adams
				
				
			